729 So.2d 954 (1998)
Joseph Rodney COLLIER, Appellant,
v.
STATE of Florida, Appellee.
No. 98-516.
District Court of Appeal of Florida, First District.
October 5, 1998.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for appellee.
PER CURIAM.
Collier appeals the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Collier asserts that trial counsel rendered ineffective assistance in failing to investigate and consider the availability of a voluntary intoxication defense to the charge of aggravated battery, despite having been informed by Collier that he was intoxicated as a result of consuming a large quantity of alcohol and marijuana immediately prior to the commission of the offense. We find these factual allegations, on their face, sufficient to set forth a claim of ineffective assistance of counsel despite the fact that Collier signed a plea agreement indicating his satisfaction with counsel's services. See Young v. State, 661 So.2d 406 (Fla. 1st DCA 1995).
Since the trial court's order and attachments fail to demonstrate conclusively that Collier is entitled to no relief, we reverse and remand for further proceedings.
ALLEN, WOLF and DAVIS, JJ., concur.